DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2010/0242066) in view of Ellis (US 2004/0226042).
Regarding claim 1, Tseng discloses a method for previewing content while playing selected content, the method comprising:
delivering, from a set-top box, a first data stream of a first selected media content to a media play device, the first data stream including an audio stream and a video stream (receiving and decoding a video stream by a receiving device and displaying content on a display external to the receiving device; see at least Fig. 4 and paragraphs 0018-0019);

delivering, from the set-top box, a second data stream of the preview of the second selected media content to the media play device, the second data stream including at least a video stream (the server extracts a preview result from the video stream and transmits the preview result to the client for display by the receiving device; see at least paragraphs 0018-0019).
Tseng is not clear about that the second selected media content being a different media content than a first selected media content.
Ellis discloses the above missing limitation; while a user is watching a program, the user may scroll through several programs and request a preview of a program; see at least Figs. 6A-6B and paragraphs 0061-0063.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng by the teachings of Ellis by having the above limitation so to be able to simultaneously display a program in progress, the program guide and a preview of another program; see at least paragraph 0063.

Regarding claim 2, Tseng in view of Ellis disclose the method according to claim 1, comprising;
receiving, on the set-top box, the first data stream in a quadrature amplitude modulation (QAM) format from a broadband server, as a first Internet Protocol-based (IP-based) content stream, or in a first digital video recorder (DVR) format from a digital video recorder (over the Internet; see at least Fig. 1); and


Regarding claim 7, Tseng in view of Ellis disclose the method according to claim 1, wherein the second data stream of the preview of the second selected media content is a trailer, a small clip of content, a short scene or a hot spot of a scene, a curated content, thumbnails and/or captured content of movies and/or pre-recorded content, and/or live content (Tseng; a number of frames of a scene; see at least paragraph 0018 or the preview of Ellis; see at least the rejection of claim 1).

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 2.
Claim 15 is rejected on the same grounds as claim 7.
Claim 16 is rejected on the same grounds as claim 1.
Claim 17 is rejected on the same grounds as claim 2.

Claims 3-4, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng  in view of Ellis and further in view of Schmidt of record.
Regarding claim 3, Tseng in view of Ellis disclose the method according to claim 2, and disclose the first IP-based content stream and/or the second IP-based content stream, but are not clear about wherein the stream is HTTP Live Streaming (HLS) or Dynamic Adaptive Streaming over HTTP (DASH).
Schmidt discloses wherein the stream is HTTP Live Streaming (HLS) or Dynamic Adaptive Streaming over HTTP (DASH); see at least paragraphs 0028 and 0030-0031.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng in view of Ellis by the teachings of Schmidt by having the above limitation so to be able to adaptively transmit streaming data to a client; see at least the Abstract.

	
Regarding claim 4, Tseng in view of Ellis and further in view of Schmidt disclose the method according to claim 3, further comprising: 
managing, by the set-top box, the first data stream and the second data stream using bitrate variants in the first IP-based content stream and/or the second IP-based content stream (Schmidt; see at least paragraphs 0031 and 0110).

Claim 11 is rejected on the same grounds as claim 3.
Claim 12 is rejected on the same grounds as claim 4.
Claim 18 is rejected on the same grounds as claim 3.
Claim 19 is rejected on the same grounds as claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Ellis and further in view of De Haan (US 2006/0209947).
Regarding claim 5, Tseng in view of Ellis disclose the method according to claim 1, comprising:
delivering, from the set-top box, the second data stream of the preview of the second selected media content to the media play device (Tseng; see at least the rejection of claim 1), but are not clear about delivering video stream without an audio stream.
De Haan discloses similar invention and discloses delivering video stream without an audio stream (an extraction device receives an input video signal and creating a story board of the significant scenes in the video signal and only these video scenes are sent to a portable electronic device; see at least Fig. 1 and paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng in view of Ellis by the teachings of De Haan by having the above limitation so to be able to generate a content controlled summary; see at least the Abstract.

Claim 13 is rejected on the same grounds as claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Ellis and further in view of Cho (US 2009/0059073).
Regarding claim 6, Tseng in view of Ellis disclose the method according to claim 1, and disclose the set-top box and displaying the preview of the second selected media content on the media play device, but are not clear about selecting a resolution for a second data stream based on a size of a window.
Cho discloses selecting a resolution for a second data stream based on a size of a window; detecting a command to change to multi-screen display mode and displaying a video corresponding to a video signal having a resolution changed according to the size of a split screen of a display on the split screen, if the command is detected; see at least the Abstract and paragraphs 0047-0049.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng in view of Ellis by the teachings of Cho by having the above limitation so to be able to change a resolution of a video to a resolution most suitable for display on the a split screen; see at least the Abstract.

Claim 14 is rejected on the same grounds as claim 6.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Ellis and further in view of De Haan and further in view of Cho.
Regarding claim 20, Tseng in view of Ellis disclose the non-transitory computer readable medium according to claim 16, comprising: delivering, from the set-top box, the second data stream of the preview of the second selected media content to the media play device (Tseng; see at least the rejection of claim 1), and discloses the set-top box and displaying the preview of the second selected media content on the media play device, but are not clear about delivering video stream without an audio stream and selecting a resolution for a second data stream based on a size of a window.
De Haan discloses similar invention and discloses delivering video stream without an audio stream (an extraction device receives an input video signal and creating a story board of the significant scenes in the video signal and only these video scenes are sent to a portable electronic device; see at least Fig. 1 and paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng in view of Ellis by the teachings of De Haan by having the above limitation so to be able to generate a content controlled summary; see at least the Abstract.
Tseng in view of Ellis and further in view of De Haan are not clear about selecting a resolution for a second data stream based on a size of a window.
Cho discloses selecting a resolution for a second data stream based on a size of a window; detecting a command to change to multi-screen display mode and displaying a video corresponding to a video signal having a resolution changed according to the size of a split screen of a display on the split screen, if the command is detected; see at least the Abstract and paragraphs 0047-0049.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tseng in view of Ellis and further in view of De Haan by the teachings of Cho by having the above limitation so to be able to change a resolution of a video to a resolution most suitable for display on the a split screen; see at least the Abstract.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426